469 F.2d 1085
72-2 USTC  P 9743
Vernon PRAIRIE and Dora Prairie, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 72-1606.
United States Court of Appeals,Eighth Circuit.
Nov. 14, 1972.

Vernon Prairie, pro se.
Scott P. Crampton, Asst. Atty. Gen., and Meyer Rothwacks, Atty., Tax Div., Dept. of Justice, Washington, D. C., and Lee H. Henkel, Jr., Chief Counsel, Internal Revenue Service, Washington, D. C., for appellee.
Before MATTHES, Chief Judge, and HEANEY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Vernon Prairie (and wife) appeals pro se from a decision and order of the United States Tax Court dismissing his petition contesting the deficiencies of $2,785.16 assessed by the Commissioner of Internal Revenue for the years 1966 and 1967.  He also claims over $600,000 is due from the Government.  This matter originally came before an administrative panel1 of our Court for possible appointment sua sponte of counsel to assist appellant in the prosecution of his pro se appeal.  Upon review of the file it appeared that the appeal was frivolous.  Pursuant to Local Rule 9 the matter was then referred to a panel of our Court for disposition.


2
We have carefully reviewed appellants' complaints on this appeal and the Tax Court file and are satisfied that the appeal is frivolous and entirely without merit.  Appellants2 filed their petition in the Tax Court on November 17, 1969.  Appellant failed to appear on three occasions when his cause was set for trial (June 21, 1971, March 7, 1972, and June 5, 1972), allegedly because appellant was in poor health.  We are satisfied that the Tax Court afforded appellant every opportunity to present his claims, but he failed to do so.  We are convinced that the Tax Court did not abuse its discretion in dismissing the petition for lack of prosecution, and in ordering and deciding that there are deficiencies due from the appellants for the taxable years 1966 and 1967 in the amounts of $1,798.31 and $450.88 respectively.  See, Bree v. Commissioner of Internal Revenue, 368 F.2d 116 (CA8 1966).


3
The decision and order of the Tax Court are affirmed.3



1
 28 U.S.C. Local Rule 2(c) (CA8 1971)


2
 Appellant's wife Dora Prairie is shown as joining in the original petition before the Tax Court


3
 Appellant in letters to this Court makes numerous other claims which are completely unsupported, i. e., he alleges that he has a tax claim against the Government for $831,814 which was not invalidated by the Tax Court decision.  We note too that various other claims were made in the tax court by letters and news clippings which were utterly devoid of support.  These claims are frivolous and do not merit discussion here